internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-112758-02 cc psi b3 district_director lmsb taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend p year year a facts through the end of year p was the common parent of an affiliated_group_of_corporations the p group that filed a federal_income_tax return on a calendar_year basis the p group deferred the gross_profit on intercompany sales of inventory until such merchandise was disposed of outside the group all of the intercompany_transactions at issue in this technical_advice request occurred in a tax_year beginning after date the taxpayer followed an internally developed formula used on a consistent basis to calculate the amount of deferral each year for year the deferred net gross_profit was dollar_figurea on the first day of year p elected to be treated as an s_corporation p simultaneously elected to treat all of its subsidiaries as qualified subchapter_s subsidiaries qsubs effective the same day as its s election tam-112758-02 issues whether the deferred gains on the sale of inventory between members of the p group must be included in the p group’s income when p makes an s election for itself and qsub elections for its subsidiaries if the s election and qsub elections cause the deferred gains to be included in the p group’s income on what date are the gains triggered and are the gains treated as built-in_gain for purposes of sec_1374 conclusions the deferred gains on the sale of inventory between members of the p group are included in the p group’s income when p makes an s election for itself and qsub elections for its subsidiaries the deferred gains are included in the p group’s income at the end of year the gains are not treated as built-in_gain for purposes of sec_1374 discussion sec_1361 provides that a qsub is not treated as a separate corporation from its s_corporation parent and that all its assets liabilities and items of income deduction and credit are treated as such items of its s parent sec_1_1361-4 of the income_tax regulations further provides that a qsub election is treated as a deemed liquidation of the subsidiary into its s parent the regulations generally treat this deemed liquidation as occurring at the close of the day before the qsub election is effective section b provides that if a c_corporation elects to be treated as an s_corporation and makes a qsub election effective the same date as the s election with respect to a subsidiary the liquidation occurs immediately before the s election becomes effective while the s electing parent is still a c_corporation the intercompany_transactions its involved in this case are subject_to the intercompany_transaction regulations under sec_1_1502-13 that are effective for transactions occurring in years beginning on or after date under these regulations gains and losses from its generally must be included in income under the acceleration rule_of sec_1_1502-13 the acceleration rule causes deferred items to be restored whenever the selling or buying member ceases to be a member of the group see sec_1_1502-13 however if the selling member or buying member ceases to be a member of a group because it transfers assets to another member of the group tam-112758-02 in a transaction described in sec_381 sec_1_1502-13 provides for continued deferral of intercompany items by treating the transferee member as a successor to the transferor member’s items under sec_1_1502-13 the successor takes into account the transferor member’s intercompany items in a manner consistent with the purposes of sec_1_1502-13 sec_1_1502-13 provides that if a consolidated_group terminates because its common parent becomes the only remaining group member the common parent succeeds to the treatment of the terminating group for purposes of sec_1_1502-13 so long as the parent neither i becomes a member_of_an_affiliated_group filing separate returns nor ii becomes a corporation described as a non-includible corporation in sec_1504 s_corporations are described in sec_1504 as non-includible corporations see sec_1504 sec_1374 imposes a corporate level tax on the net_recognized_built-in_gain of an s_corporation that was formerly a c_corporation during a 10-year recognition_period beginning on the date it converted from c to s status built-in_gain_tax in this case the qsub elections for p’s subsidiaries are effective the same day as p’s s election the qsub elections are treated as deemed liquidations under sec_332 of the subsidiaries into p effective at the close of business on the day before the elections which was the last day of year as a result of the deemed liquidations at the close of the last day of year p is the only remaining member of the p group and momentarily succeeds to the group’s deferred items under the principles of sec_1 j and j immediately thereafter when p’s s election becomes effective the p group’s items are no longer subject_to deferral under sec_1_1502-13 and must be taken into account at that time p therefore must include the gains on its year tax_return sec_1374 does not apply to the recognized gain because the income already would have been taken into account on the p group’s final consolidated_return we also note that because the intercompany sales that resulted in deferred gain increased the basis of the sold properties the taxpayer will not have built-in_gain subject_to sec_1374 with respect to those properties except to the extent that the value of such properties may have appreciated since the time of the intercompany sale a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
